Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art of record fails to disclose the first sensor coupled to the cab and the second sensor coupled to the chassis, wherein a controller operably connected to the first and second semi-active suspension components
and the first and second sensors, wherein the first sensor is configured to provide an input signal to the controller related to the acceleration of the cab, wherein the second sensor is configured to provide an input signal to the controller related to the acceleration of the chassis, and wherein the controller is configured to change damping characteristics of at least one of the first or second semi-active suspension system components based at least in part on the acceleration of the cab and the acceleration of the chassis as amended to claim 1;  a second sensor positioned to sense an acceleration of the chassis; and a controller configured to be operably connected to the first and second semi-active suspension components and the first and second sensors, wherein the first sensor is configured to provide a first input signal to the controller related to the acceleration of the cab, wherein the second sensor is configured to provide a second input signal to the controller related to the acceleration of the chassis, and wherein the controller includes at least one non- transitory computer readable medium storing instructions that, when executed  by the controller, cause the controller to respond to the first and second input signal signals by changing an operating parameter of at least one of the first and second semi-active suspension components based at least in part on the acceleration of the cab and the acceleration of the chassis as amended to claim 13; and a second sensor positioned to sense displacement of the cab relative to the chassis; and a controller configured to be operably connected to the first, second, and third semi-active suspension components, the first sensor, and the second sensor, wherein the first sensor is configured to provide a first input signal to the controller related to the acceleration of the cab, wherein the second sensor is configured to provide a second input signal to the controller related to the displacement of the cab relative to the chassis, and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612